DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to transmitting and receiving a broadcast signal including a robust header compression (RoHC) packet stream.
The closest prior of records fails to teach the allowable features of claims 1-12.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 4, the claimed limitations “extracting context information from the compressed IP packet stream, wherein:
when the context information is extracted only from the IR packets in the compressed IP packet stream, the IR packets are converted to a second IR-dynamic packet, and
when the context information is extracted from both of the IR packets and the first IR-dynamic packet in the compressed IP packet stream, the IR packets and the first IR-dynamic packet are converted to compressed IP packets;
generating signaling information including the context information;
encapsulating the signaling information into a first link layer packet and the compressed IP packet stream into a second link layer packet,
the signaling information including:
an identifier identifying a data pipe corresponding to the signaling information and mode information for representing a mode for extracting the context information; and
transmitting a broadcast signal including the first link layer packet and the second link layer packet” and as for independent claim 7 and 10, the claimed limitations “generating a packet stream based on signaling information in a link layer packet in the broadcast signal, the signaling information including an identifier identifying a data pipe corresponding to the signaling information and mode information, wherein:
when the mode information indicates a first mode, a first Initialization
Refresh (IR) packet for the packet stream is recovered by using a first IR-dynamic packet the broadcast signal and context information for the first mode in the signaling information, and
when the mode information indicates a second mode, a second IR packet and a second IR-dynamic packet are recovered by using compressed packets in broadcast signal and context information for the second mode in the signaling information; and
decompressing the packet stream” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/12/2022